FIRST AMENDMENT OF EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”), made as of the 19th day of July, 2011
and effective as of December 31, 2010, of the Employment Agreement, dated as of
May 28, 2006 and as amended and restated as of December 17, 2008 (the “Original
Agreement”), by and between Loral Space & Communications, Inc., a Delaware
corporation (hereinafter referred to as the “Company”) and Michael B. Targoff
(the “Executive”);

W I T N E S S E T H:

WHEREAS, Executive has been employed by the Company pursuant to the Original
Agreement through the end of its employment term on December 31, 2010 and
thereafter, at will;

WHEREAS, the Company desires to continue to employ Executive subject to the
terms of the Original Agreement retroactive to the expiration of the employment
term thereunder, as modified by this Amendment, and Executive desires to enter
into this Amendment and to accept such continued employment, subject to the
terms and provisions of the Original Agreement as modified by this Amendment.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby amend the Original Agreement, effective as of December 31, 2010, as
follows:

1. Section 2 of the Original Agreement is hereby amended and restated in its
entirety as follows:

The term of Executive’s employment under this Agreement shall begin as of
March 1, 2006, and, unless sooner terminated as provided in Section 6, shall
conclude on December 31, 2011 (the “Term”).

2. Section 4(a) of the Original Agreement is hereby amended by adding the
following language to the end of the first sentence thereof: “for calendar years
prior to 2011, and for calendar years 2011 and thereafter, at the rate of
$1,094,525 per calendar year.”

3. Section 7(c) of the Original Agreement is hereby amended by replacing the
third and fourth sentences thereof with the following:

Following the termination of the Executive’s employment by the Company without
Cause or by the Executive for Good Reason, (i) the Company shall provide
Executive with access to medical and dental coverage, upon the same terms and
conditions generally applicable to similarly situated executives who remain
employed with the Company, for a period of eighteen (18) months; provided,
however, that to the extent the Executive elects to receive such coverage, the
Executive shall be responsible for payment of the full monthly COBRA premium
applicable to such medical and dental coverage (the “Health Benefits”); and
(ii) for eighteen (18) months after the date of termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason, the
Company shall pay Executive each month an amount equal to the excess, if any, of
the full monthly COBRA premiums for such coverage under the Company’s benefit
plans under which such medical and dental coverage is provided, as in effect
from time to time, over the amount of the portion of such premiums Executive
would pay if Executive was an active employee (such payments, the “Continuation
Payments”), which payment shall be paid in advance on the first payroll day of
each month during the such 18-month period, commencing with the month
immediately following the date of termination; provided, however, that the first
such payment shall be made on the date sixty (60) days after the date of
termination, and will include payment of any amounts that were otherwise due
prior thereto; further provided, however, that the Company’s obligations to
provide the Health Benefits and to make the Continuation Payments shall expire
if the Executive commences new employment prior to the expiration of such
eighteen (18)-month period and becomes covered by substantially similar
benefits.

In addition, following the termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, the Company shall
provide Executive with life insurance coverage, upon the same terms and
conditions applicable generally to similarly situated executives who remain
employed with the Company, for a period of eighteen (18) months following the
date of termination; provided, however, that the Executive shall be responsible
for payment of the regular employee portion of the monthly insurance premiums
for such insurance applicable to similarly situated executives who remain
employed with the Company and the Company shall be responsible for payment of
the regular Company portion of the monthly insurance premium for such insurance
applicable to similarly situated executives who remain employed with the Company
(the “Life Insurance Benefits”); further provided, however, that the Company’s
obligations to provide the Life Insurance Benefits shall expire if the Executive
commences new employment prior to the expiration of such eighteen (18)-month
period and becomes covered by substantially similar benefits.

Notwithstanding anything herein to the contrary, the Continuation Payments and
the Company portion of the monthly life insurance premiums provided pursuant to
the immediately preceding sentence shall be taxable income to the Executive in
the year in which such Continuation Payments are made and in which such life
insurance coverage is provided, respectively.

4. Section 8 (“280G Gross-Up”) is hereby deleted in its entirety, and the phrase
“[RESERVED]” substituted thereof.

5. Schedule I of the Original Agreement is hereby amended by deleting the
reference to “Executive Medical $4,000.”

6. Except as otherwise set forth herein, the Original Agreement (and, for the
avoidance of doubt, Schedule I thereto) shall remain unchanged and in full force
and effect.

[Remainder of Page Intentionally Blank — Signature Page Follows]

1

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Avi Katz
Name: Avi Katz
Title: Senior Vice President, General Counsel
and Secretary


MICHAEL B. TARGOFF

/s/ Michael B. Targoff

LORAL HOLDINGS CORPORATION (solely for purposes of Section 14(m) hereof)

By: /s/ Avi Katz
Name: Avi Katz
Title: Senior Vice President and Secretary


SPACE SYSTEMS/LORAL, INC. (solely for purposes of Section 14(m) hereof)

By: /s/ Avi Katz
Name: Avi Katz
Title: Senior Vice President and Secretary


2